                Case
               Case   1:21-cr-00107-RDM Document
                    1:21-cr-00107-RDM    Document25-2
                                                 28-1 Filed
                                                      Filed 03/29/21
                                                            03/10/21 Page
                                                                      Page1 2ofof
                                                                                12




                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA


      UNITED STATES OF AMERICA,


              V.
                                                                 Criminal Action No. 21-107 (RDM)

      BRUNO JOSEPH CUA,

                      Defendant.




                                   DECLARATION OF DR. ALISE CUA

     Under 28 U.S.C. § 1746, I, Dr. Alise Cua, state the following:

         1. I am the third-party custodian for Mr. Bruno Joseph Cua. By order of the Court, Mr. Cua
            is confined to my home in Fulton County, Georgia.

        2. From the period of    .S f2JZ ,
                                         2021 to      3/21,2021, I attest that Bruno Joseph Cua has
           fully complied with each and every condition of his pre-trial release.

        3. I attest that ifl become aware or have reason to believe that Bruno Joseph Cua has
           violated or will violate any conditions of his release, I will immediately report this
           information to the Pretrial Services Agency at (202) 442-1000.


    I so declare, under penalty of perjury, that the foregoing is true and correct.

    Executed on:    3/zg/4           , 2021




                                                                         Dr. Alise Cua




                                                     2

l
